Citation Nr: 1731663	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  16-24 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether there is clear and unmistakable error (CUE) in a September 2008 rating decision which denied service connection for kidney disease.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 






INTRODUCTION

The Veteran served on active duty from January 1964 to February 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in March 2017.  A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1.  By rating decision dated September 2, 2008, the RO denied entitlement to service connection for kidney disease; the Veteran was properly notified of the decision in September 2008.  He did not appeal and the rating decision became final. 

2.  The September 2008 rating decision correctly applied the statutory or regulatory provisions then extant, but did not consider the correct facts as they were known at the time.  The failure to consider the facts did not effect a result that would have been manifestly different but for the error.


CONCLUSION OF LAW

The September 2008 rating decision was not clearly and unmistakably erroneous. 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claims for CUE are essentially requests for revision of a previous decision and are fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision. 

With respect to VA's duties to notify and assist, a person seeking a revision of a final decision based upon CUE is not a "claimant" as defined by 38 U.S.C.A. § 5100.  The Court of Appeals for Veterans Claims (Court) has held that "there is nothing in the text or the legislative history of the Veterans Claims Assistance Act (VCAA) to indicate that VA's duties to assist and notify are now, for the first time, applicable to CUE motions."  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001).  In short, the duties to notify and assist do not apply to motions of CUE.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002). 

The Veteran contends that a September 2008 RO rating decision contains CUE in the denial of a claim for entitlement to service connection for kidney disease.  Service connection for chronic kidney disease was later awarded in an August 2013 rating decision effective September 5, 2012, the date a claim to reopen service connection was received.  If the Board finds that the September 2008 rating decision contains CUE in its denial of service connection for kidney disease, an earlier effective date for the later award of service connection is possible.  

Historically, the Veteran's original claim for service connection for kidney disease was received in January 2008 and denied in the September 2008 rating decision.   Notice of the decision and the Veteran's appellate rights was sent to the Veteran in September 2008, but he did not appeal the rating decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 3.105, 20.1400.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error.  Id. at 43.  The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id. 

The Court further indicated that in order to raise a valid motion of CUE, a veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44.  The Court also stated that there is a presumption of validity to otherwise final decisions, and that, where such decisions are collaterally attacked, and motion of CUE is undoubtedly a collateral attack, the presumption is even stronger.  Id. 

To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14. 

The Court has also held that allegations that previous adjudications have improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  CUEs "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  The claimant must assert more than a disagreement as to how the facts were weighed or evaluated.  Id.  Similarly, broad brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of error cannot constitute a valid claim of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

In addition, the Court has held that VA's breach of its duty to assist cannot form a basis for a claim of CUE.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (VA's breach of duty to assist caused incomplete record but not incorrect record).  When there is evidence both pro and con on the issue, it is impossible for a veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000). 

For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

The Veteran's claim for service connection for kidney disease was denied in the September 2008 rating decision on the basis that the condition was not incurred in or aggravated by active duty service and was not secondary to hypertension, as the later was not service-connected.  The RO further noted that the Veteran did not respond to an April 2008 request for evidence in support of the claim and there was no medical evidence "showing you have been diagnosed with kidney disease..."  

The Veteran argues that the evidence of record at the time of the September 2008 rating decision supported an award of service connection for chronic kidney disease as secondary to coronary artery disease (CAD).  He testified during the March 2017 hearing that the evidence of record in September 2008 was the same as that used in August 2013 to grant service connection for kidney disease and the RO erred by not correctly applying the statutory or regulatory provisions to the facts.  The Veteran also contends that his original claim for service connection in January 2008, which argued for service connection for kidney disease as secondary to hypertension, was incorrectly filed by his representative and the Veteran did not intend to claim service connection as secondary to hypertension alone.  In other words, the Veteran is claiming an error of law, not an error of fact, with respect to the September 2008 rating decision. 

The evidence of record at the time of the September 2008 rating decision considered by the RO included the Veteran's service treatment records and a March 2007 report from a cardiac catheterization and angiogram performed at a private hospital.  The private medical evidence documented findings of hypertension and CAD, but was negative for evidence of kidney disease.  Service treatment records were negative for evidence or complaints related to the Veteran's kidneys and his genitourinary system and laboratory results were normal at the February 1967 examination for separation.  The RO did not find any medical evidence of kidney disease and the only evidence of a current disability was the Veteran's claim of service connection.  The record in September 2008 also did not contain any evidence pertaining to the etiology of the claimed kidney disease as there was no competent evidence linking it to service or a service-connected disability.  The Board therefore finds there was a supportable basis for the denial of service connection for kidney disease and the failure to grant service connection was certainly not "undebatable."

The Veteran contends the RO committed an error of law in the September 2008 rating decision by finding the evidence did not support an award of service connection for kidney disease as secondary to CAD.  Despite the Veteran's recent testimony that "all the medical records...that they needed were available and in possession of the Veterans Administration," the Board observes that the award of service connection for kidney disease on a secondary basis in August 2013 was predicated on evidence that was not of record in September 2008.  Specifically, private medical records dated and received in March 2011 showing that the Veteran developed contrast nephropathy following the 2007 cardiac catheterization and a July 2013 VA medical opinion report supporting service connection for kidney disease as secondary to service-connected CAD.  Claims for CUE must be based on the record and law which existed at the time of the prior adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc).  None of the above evidence was of record at the time of the September 2008 rating decision and could not form the basis for an award of service connection at that time. 

Although the above private records and VA medical opinion were not of record in September 2008, the Board finds that VA clinical records dated in 2007 and 2008 establishing the presence of chronic kidney disease should have been considered by the RO.  These records, though added to the claims file in 2012 and 2015, are deemed to be on file as of the date they are compiled, regardless of whether they are in fact contained within the claims folder, pursuant to Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA documents are deemed to be constructively in the possession of VA adjudicators on the date compiled).  Under Bell and Damrel v. Brown, 6 Vet. App. 242, 245 (1994), an RO's failure, in a decision rendered on or after July 21, 1992, to consider evidence which was actually or constructively in the record before it, may constitute CUE if such failure affected the outcome of the prior decision.

In this case, the RO did not consider records of VA medical treatment dated in 2007 and 2008 which included findings of chronic kidney disease.  These records are deemed constructively of file as of the date they are created and should have been reviewed and considered by the RO when deciding the claim for entitlement to service connection for kidney disease in September 2008.  However, the Board finds that the failure of the RO to consider this evidence does not rise to the level of CUE as it was not an outcome determinative error.  The VA clinical records, dated in October 2007, December 2007, and September 2008, merely note the presence of chronic kidney disease.  They do not contain any evidence regarding the etiology of the condition or link it to the Veteran's active duty service or a service-connected disability.  Thus, while the correct facts were not before the adjudicator, the September 2008 rating decision would not have been manifestly different if the RO considered the VA treatment records.  A current disability would have been established, but the third element of service connection (a nexus between the current disability and an injury in service or a service-connected disability) was still not present.  Therefore, the RO's error does not rise to the level of CUE. 

The Veteran also maintains that the RO committed an error of law in the September 2008 rating decision by not awarding service connection as secondary to CAD.  Service connection for CAD was granted in a May 2012 rating decision initially effective January 20, 2011.  However, in a September 2012 rating decision, the RO found that the May 2012 rating decision contained CUE in the assignment of a January 2011 effective date and revised the decision to allow for an earlier effective date of November 12, 1996 for the award of service connection for CAD.  The Veteran contends that as he is now service-connected for CAD from November 12, 1996; service connection was in effect for the heart condition at the time of the September 2008 rating decision; and the RO committed CUE by denying a claim for secondary service connection at that time.  The Board disagrees.  As noted above, CUE must be based on the facts and law as they existed at the time of the original adjudication.  The September 2008 rating decision denied service connection for both kidney disease and heart disease.  The Veteran was not service-connected for CAD at the time of the September 2008 rating decision; service connection for the disability was not awarded until May 2012 and an effective date of November 12, 1996 was not assigned until September 2012.  The September 2008 RO could not have seen into the future and deduced that the Veteran would be granted service connection for CAD with a 1996 effective date; in fact, service connection for heart disease was denied by the September 2008 rating decision along with service connection for kidney disease.  Therefore, the RO's failure to award service connection for kidney disease as secondary to CAD was not CUE as the Veteran was not yet service-connected for a heart disability.  

In sum, there is a supportable basis for finding that service connection was not warranted for kidney disease in the September 2008 rating decision.  Although the RO failed to review VA treatment records that were constructively of record in September 2008, the failure to review this evidence would not have manifestly changed the outcome of the rating decision.  There was no evidence of a link between the Veteran's claimed chronic kidney disease and active duty or a service-connected disability in September 2008 and the all the elements of service connection were therefore not present.  The Veteran contends that the RO committed error of law by not properly identifying the elements of service connection and/or not awarding service connection as secondary to CAD, but the Board does not find any error in the RO's application of the law to the facts.  Accordingly, there was no CUE in the September 2008 RO rating decision denying service connection for a kidney disease and the CUE claim is therefore denied. 






ORDER

Entitlement to revision of the September 2008 rating decision that denied service connection for kidney disease on the basis of CUE is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


